It is here determined and adjudged that the legal effect of the ordinance and of each "Salvage Department Revenue Certificate" proposed to be issued by the city under the ordinance, is not directly, indirectly or contingently orotherwise to pledge or to permit any taxable or other resourceor asset whatever of the city to be used in any way whatever to pay or to in any way discharge or satisfy in whole or in part any proposed "Salvage Department Revenue Certificate," except that the "net revenues of the Salvage Department of said" "Garbage Collection and Disposal System of the City of Jacksonville" and only such net revenues are to be used in the payment of said certificates; therefore such certificates totaling in amount not in excess of five thousand dollars payable one each in one, two and three years from date with interest, are not municipal "bonds" within the meaning and intendments of Section 6, Article IX, Constitution, as amended in 1930, so as to require a stated approving vote of the electorate of the city to authorize the certificate to be issued. Any other or further liability of the city on the certificates is excluded by the terms and intent of the certificates and the ordinance under which they are to be issued. See Williams v. Town of Dunnellon, 125 Fla. 114,169 So. 631. *Page 835